DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 8-133416, as cited by applicant.

Regarding claim 1, the JP ‘416 reference teaches a transport vehicle, S, that travels along a front face of a container shelf, R, provided with a plurality of levels of shelf portions arranged in a vertical direction and configured to support containers, W, thereby transporting the containers, the containers configured to be stackable in the vertical direction, and the transport vehicle comprising: 
a support region where a container is supported, 1, see figure 6; 
a first transfer apparatus, slide fork 2, that inserts/takes the container into/out of the container shelf; and 
a second transfer apparatus, 4, that loads/unloads the container on/from the support region;
 wherein the second transfer apparatus is configured such that a container can be moved to the support region so as to allow a plurality of the containers to be supported in a stacked state in the support region, and 
wherein the first transfer apparatus and the second transfer apparatus are configured to directly transfer a container therebetween, see figures 5-7.

Regarding claim 2, the JP ‘416 teaches the second transfer apparatus is provided with a holding portion, 17, that holds a container from above, and a horizontal movement mechanism that horizontally moves the holding portion between an area above the first transfer apparatus and an area above the support region, and wherein a container that was moved to the area above the support region by the horizontal movement mechanism is stacked on the top side of a container that is already supported in the support region, whereby a plurality of the containers are supported in a stacked state in the support region, see figure 6.

Regarding claim 3, the JP ‘416 reference teaches the second transfer apparatus is configured such that, when holding the container with the holding portion, the holding portion is horizontally moved to a side near that container by the horizontal movement mechanism, and when holding of the container by the holding portion is released, the holding portion is horizontally moved to a side away from that container by the horizontal movement mechanism, see figure 7.

Regarding claim 4, the JP ‘416 reference teaches that wherein the holding portion is provided with a holding fixture whose position can be changed between a holding position where the container is held and a release position where holding of the container is released, and wherein the second transfer apparatus is configured such that, by switching the position of the holding fixture between the holding position and the release position, it is possible to switch the holding state for the container to be transferred without horizontally moving the holding portion with respect to that container with the horizontal movement mechanism, the JP ‘416 reference teaches a suction holder to hold and releaser the container.

Regarding claim 5, the JP ‘416 reference teaches a transport vehicle that travels along a front face of a container shelf provided with a plurality of levels of shelf portions arranged in a vertical direction and configured to support containers, thereby transporting the containers, the containers configured to be stackable in the vertical direction, and the transport vehicle comprising: a support region where a container is supported; a first transfer apparatus that inserts/takes the container into/out of the container shelf; and a second transfer apparatus that loads/unloads the container on/from the support region; wherein the second transfer apparatus is configured such that a container can be moved to the support region so as to allow a plurality of the containers to be supported in a stacked state in the support region, and wherein the transport vehicle further comprising comprises a transfer apparatus that serves as both the first transfer apparatus and the second transfer apparatus, the JP ‘416 reference teaches slide fork 2,  which serves as the first and second transfer apparatus, as claimed.

Regarding claim 6, the JP ‘416 reference teaches the support region is provided at a position adjacent to an installation region of the first transfer apparatus in a horizontal direction, see figure 5-7.

Regarding claim 7, the JP ‘416 reference teaches the support region has a plurality of stacking regions capable of supporting a plurality of the containers in a stacked state, see figure 1.


Regarding claim 9, the JP ‘416 reference teaches the plurality of stacking regions include a carry-out region where a container that was removed from the container shelf can be supported, and a carry-in region where a container planned to be stored on the container shelf can be supported, and wherein the second transfer apparatus is configured such that it is possible to directly move the container with respect to both the carry-out region and the carry-in region, see figure 1-3.

Regarding claim 13, the JP ‘416 reference teaches the first transfer apparatus is provided with a support portion configured to support a bottom face of the container from below, see figures 5-7.

Regarding claim 15, the JP ‘416 reference teaches the support region has a plurality of stacking regions capable of supporting a plurality of the containers in a stacked state, see figures 1-3.

Allowable Subject Matter
Claims 8, 10-12, 14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of applicant’s amendment the examiner has applied previously cited JP ‘416 reference, as cited by applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



1 June 2022